Citation Nr: 0902057	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, TG, and KH


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1963 to June 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the claim.

In May 2007, the Board remanded the appeal to comply with the 
veteran's request for a Board hearing.  He subsequently 
provided testimony at a hearing before the undersigned Acting 
Veterans Law Judge in January 2008.  Further, he had 
previously testified at a hearing before personnel at the RO 
in February 2005.  Transcripts of both hearings have been 
associated with the veteran's VA claims folder.

In March 2008, the Board remanded the case for additional 
evidentiary development, to include a new VA medical 
examination.  The case has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board observes that the remand directives have been 
completed, and, thus, a new remand is not required to comply 
with the holding of Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  The veteran is service-connected for bilateral hearing 
loss, currently evaluated as 60 percent disabling; and 
tinnitus, currently evaluated as 10 percent disabling.  These 
disabilities are of the same etiology, and his combined 
disability rating is 60 percent.

2.  The medical and other evidence of record does not reflect 
that the veteran is unable to obtain and/or maintain 
substantially gainful employment due solely to his service-
connected disabilities.

CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met. 38 
USCA §§ 1155, 5103, 5103A, 5107 (West 2002); 38 CFR §§ 3.159, 
3.340, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
veteran was sent pre-adjudication notice by a letter dated in 
September 2003.  He was also sent additional notification by 
letters dated in August 2007 and March 2008.  Taken together, 
these letters informed the veteran of what was necessary to 
substantiate his claims, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Further, the August 2007 and March 2008 letters 
contained the specific information regarding disability 
rating(s) and effective date(s) outlined by the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

As indicated above, complete VCAA notice was not provided 
until after the initial unfavorable AOJ decision.  However, 
the Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the March 2008 
notice was provided to the veteran, the claim was 
readjudicated in a September 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  In sum, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the appellant has been 
satisfied in this case.  All relevant records pertinent to 
the issue on appeal are in the claims folder, to include 
records from the Social Security Administration (SSA).  The 
veteran has had the opportunity to present evidence and 
argument in support of his claims, to include at the February 
2005 and January 2008 hearings.  Nothing reflects he has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, he was accorded VA 
medical examinations in September 2008 and June 2008 
regarding this case.  Consequently, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A total 
disability will be considered to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Disabilities resulting from common etiology 
or a single accident will be considered one disability for 
the purpose of one 60 percent disability, or one 40 percent 
disability in combination.  38 C.F.R. § 4.16(a).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).

The veteran is service-connected for bilateral hearing loss, 
currently evaluated as 60 percent disabling; and tinnitus, 
currently evaluated as 10 percent disabling.  These 
disabilities are of the same etiology, and his combined 
disability rating is 60 percent.  See 38 C.F.R. § 4.25.  As 
such, he satisfies the schedular criteria for consideration 
of a TDIU.

Despite the foregoing, the medical and other evidence of 
record does not reflect that the veteran is unable to obtain 
and/or maintain substantially gainful employment due solely 
to his service-connected disabilities.  No competent medical 
opinion is of record which supports the veteran's claim.  
Rather, the evidence reflects the veteran is unemployable due 
to a combination of his service-connected and nonservice-
connected disabilities.  For example, the SSA records reflect 
the veteran's primary disabilities were identified in 1979 as 
retinitis pigmentosa and bilateral optic atrophy.  The 
September 2003 VA examiner did opine that the veteran was 
unemployable, but in addition to the service-connected 
disabilities diagnosed the veteran as legally blind due to 
Usher's syndrome; benign prostatic hypertrophy; pulmonary 
emphysema; retinitis pigmentosa; colonic diverticulosis; 
osteopenia; history of basal cell carcinoma; compression 
fracture of L1; and dyspepsia.

The Board acknowledges that the June 2008 VA examiner stated 
that he could not address the issue of whether the veteran's 
inability to secure or follow a substantially gainful 
occupation was due solely to his service-connected 
disabilities without resorting to speculation.  Further, the 
examiner stated that the veteran's hearing loss was severe 
and would impede his ability to work at many jobs due to 
decreased communication and ability to hear and understand 
people.  However, the examiner also stated that it was the 
combination of the veteran's nonservice-connected blindness 
and his hearing loss that created a situation of 
unemployability.  In other words, the examiner found that the 
veteran's unemployability was due to a combination of 
service-connected and nonservice-connected disabilities.  The 
law only provides for assignment of a TDIU when it is due 
solely to service-connected disabilities.


In summary, no competent medical opinion is of record to the 
effect the veteran is unable to obtain and/or maintain 
substantially gainful employment due to his service-connected 
disabilities alone; and the record reflects that he 
experiences unemployability due to the impairment caused by 
the combination of his service-connected and nonservice-
connected disabilities.  Although the Board does not dispute 
the veteran experiences significant impairment due to his 
service-connected hearing loss and tinnitus, this appears to 
be adequately reflected by the current combined rating of 60 
percent.  See Van Hoose, supra.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a TDIU.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the 
benefit sought on appeal must be denied.



ORDER

Entitlement to a TDIU due to service-connected disabilities 
is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


